Citation Nr: 0929304	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  06-30 804	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona

THE ISSUES

1.  Entitlement to service connection for a right knee 
disability as secondary to the service-connected left knee 
disability.  

2.  Entitlement to an initial rating higher than 10 percent 
for left knee disability, reconstruction of the anterior 
cruciate ligament.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1989 to December 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).    

In June 2009, the Veteran appeared at hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the claims file.  


FINDINGS OF FACT

1.  The currently diagnosed right knee disability, 
degenerative changes, was made worse by the service-connected 
left knee disability.  

2.  Before June 2008, the left knee disability was manifested 
by pain with range of motion from 0 degrees of extension to 
100 degrees of flexion, slight laxity, and X-ray evidence of 
arthritis.  

3.  From June 2008, the left knee disability is manifested by 
pain with range of motion from 0 degrees of extension to 60 
degrees of flexion with pain beginning at 30 degrees, slight 
laxity, and X-ray evidence of arthritis. 

4.  From May 2009, the left knee disability is manifested by 
pain with range of motion from 10 degrees of extension to 70 
degrees of flexion with pain beginning at 30 degrees, slight 
laxity, and X-ray evidence of arthritis.  





CONCLUSIONS OF LAW

1.  The right knee disability, degenerative changes by X-ray, 
was aggravated by the service-connected left knee disability.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 
3.310 (2008).

2.  Before June 2008, the criteria for an initial rating 
higher than 10 percent for the left knee disability, 
reconstruction of the anterior cruciate ligament, based on 
limitation of motion have not been met. 38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes Diagnostic Codes 5260, 5261 (2008).

3.  Before June 2008, the criteria for separate, initial 
rating of 10 percent for the left knee disability, 
reconstruction of the anterior cruciate ligament, based on 
instability have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
Diagnostic Code 5257 (2008).

4.  From June 2008, the criteria for an initial rating of 20 
percent for the left knee disability, reconstruction of the 
anterior cruciate ligament, based on limitation of flexion 
have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 
(2008). 

5.  From May 2009, the criteria for an initial rating of 10 
percent for the left knee disability, reconstruction of the 
anterior cruciate ligament, based on limitation of extension 
have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 
(2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  

The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).   

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

On the claim of service connection for a right knee 
disability, as the claim is granted, VCAA compliance is not 
required. 

On the claim for increase, the RO provided pre-adjudication 
VCAA notice on the underlying claim of service connection for 
a left knee disability.  Where, as here, service connection 
has been granted and the initial rating has been assigned, 
the claim of service connection has been more than 
substantiated, the claim has been proven, thereby rendering 
38 U.S.C.A. §5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled. 

Once the claim of service connection has been substantiated, 
the filing of a notice of disagreement with the RO's 
decision, rating the disability, does not trigger additional 
38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice 
under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claim for an initial higher rating, 
following the initial grant of service connection.  Dingess, 
19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-
117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service 
treatment records and VA records.  The Veteran has not 
identified any additional evidence for the RO to obtain on 
his behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A.§ 5103A(d).  
The Veteran was afforded VA examinations in June 2008 and in 
May 2009 to evaluate the left knee disability.  



At the hearing in June 2009, the Veteran's representative 
requested that the Veteran's left knee be reevaluated in 
light of the VA examiner "forcing" or assisting the Veteran 
to flex his knee to 90 degrees and to extend the knee to 0 
degrees.  These findings were obtained in the June 2008 VA 
examination, and the Veteran was subsequently reexamined in 
May 2009, when additional limitation of motion findings were 
obtained.  As the evidence subsequent to the May 2009 VA 
examination does not indicate that there has been a material 
change in the disability, a reexamination is not warranted.  
38 C.F.R. § 3.327(a).  And the examinations are adequate for 
rating the left knee disability. 

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Secondary Service Connection for a Right Knee Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability. 38 C.F.R. § 3.310(a). Secondary service 
connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply. 



The Veteran claims that his right knee condition is secondary 
to his left knee condition.  He asserts that overcompensating 
for his left knee disability, by using the strength of and 
putting stress on his right knee, has resulted in the 
degenerative changes in the right knee.   

VA records show that beginning in October 2004 the Veteran 
complained of right knee pain.  X-rays of the right knee 
revealed minimal degenerative hypertrophic change at the 
right medial femoral condyle.  In January 2008, on an 
orthopedic surgery consultation, it was noted that the 
Veteran had advanced degenerative joint disease changes, left 
greater than right knee, and that he would be fitted with 
bilateral knee braces to try and help with his pain.  On VA 
examination in May 2009, X-rays revealed mild to moderate 
degenerative changes in the right knee.  

The question presented is whether the currently diagnosed 
right knee disability is secondary to the service-connected 
left knee disability.  There are two VA medical opinions of 
record.  In June 2008, a VA examiner expressed the opinion 
that the right knee condition was most likely caused by or a 
result of the left knee condition.  As for the rationale of 
the opinion, the VA examiner stated that the right knee pain 
was likely due to favoring of the "left" knee.  In May 
2009, the RO sought a clarification of the opinion.  A second 
VA examiner expressed the opinion that the right knee 
condition was not caused by protecting the left knee, but 
that the degenerative changes were aggravated by the left 
knee.  

The opinion of the VA examiner that the right knee condition 
was not caused by protecting the left knee, but that the 
degenerative changes were aggravated by the left knee, is 
favorable to the claim.  There is no evidence of greater 
weight against the claim.  Therefore, service connection by 
aggravation for a right knee disability, degenerative changes 
by X-ray, is established under 38 C.F.R. § 3.310. 



II. Rating the Left Knee 

Rating Policy and Rating Criteria 

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

When evaluating limitation of motion, consideration is given 
to the degree of functional loss caused by pain.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered. 38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.

Under 38 C.F.R. § 4.45, weakened movement, excess 
fatigability, and pain on movement are factors to consider.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Since the effective date of service connection in October 
2004, the Veteran's left knee disability, reconstruction of 
the anterior cruciate ligament, has been assigned a 10 
percent rating under Diagnostic Code 5260.   

In August 2006, the Veteran was awarded a temporary total 
disability rating under 38 C.F.R. § 4.30 for convalescence 
following a left knee arthroscopy from August 1, 2005, to 
October 1, 2005, and the pertinent finding was grade 4 
chondromalacia. 

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion for the specific joint involved.    

Normal or full range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of flexion of the leg to 60 degrees is rated as 0 
percent disabling; flexion limited to 45 degrees is rated as 
10 percent disabling; flexion limited to 30 degrees is rated 
as 20 percent disabling; and flexion limited to 15 degrees is 
rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Limitation of extension of the leg to 5 degrees is rated as 0 
percent disabling; extension limited to 10 degrees is rated 
as 10 percent disabling; extension limited to 15 degrees is 
rated as 20 percent disabling; extension limited to 20 
degrees is rated as 30 percent disabling; extension limited 
to 30 degrees is rated as 40 percent disabling; and extension 
limited to 45 degrees is rated as 50 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee under Diagnostic Codes 5003-
5010 and for instability of the knee under Diagnostic Code 
5257.  VAOPGCPREC 23-97 (July 1, 1997).  Separate ratings for 
each knee joint may also be assigned for both limitation of 
flexion and limitation of extension.  VAOPGCPREC 9-04 
(September 17, 2004).

Under Diagnostic Code 5257, the criteria for a 10 percent 
rating are slight recurrent subluxation or lateral 
instability of the knee.  A rating of 20 percent rating 
requires moderate recurrent subluxation or lateral 
instability.  A rating of 30 percent requires severe 
recurrent subluxation or lateral instability.  

Analysis 

A Rating before June 2008 

VA records from 2004 to 208 and reports of VA examinations in 
June 2008 and in May 2009 show that the left knee disability 
has progressively worsened.  Accordingly, the ratings for the 
knee will reflect the level of increased impairment. 

Prior to June 2008, VA records from October 2004 to January 
2008 show that the Veteran consistently complained of left 
knee pain.  

In October 2004, the Veteran had full range of motion with 
crepitus and mild effusion, but the ligaments were in intact.  
In November 2004, no joint laxity was noted, and the anterior 
drawer sign (test for laxity in the anterior crucuiate 
ligament) was negative.  In December 2004, there was full 
range of motion.  In February 2005, range of motion was from 
0 degrees of extension to 100 degrees of flexion.  The 
Lachman and anterior drawer tests (test for laxity in the 
anterior crucuiate ligament) were positive at 1+.  

In April 2005, range of motion was from 0 degrees of 
extension to 115 degrees of flexion.  The Lachman and 
anterior drawer tests were positive.  In July 2005, range of 
motion was from 0 degrees of extension to 100 degrees of 
flexion.  The Lachman and anterior drawer tests were positive 
at 1+.  In  August 2005, an arthroscopy revealed grade 4 
chondromalacia, synovitis, and osteophytes.  

In July 2006, the Veteran reported that his surgery in August 
2005 had helped his left knee.  

From May to August 2007, the Veteran complained several times 
of left knee pain. 

In January 2008, X-rays showed advanced degenerative joint 
disease changes and the Veteran was fitted with an off-loader 
knee brace.  In an orthopedic surgical consultation, it was 
noted that the Veteran would eventually require a total knee 
replacement as the anterior cruciate ligament surgery had 
failed and he had laxity of the joint.  

On the basis of the evidence of record before June 2008, from 
October 2004 to January 2008, flexion was at worse to 100 
degrees.  Flexion to 100 degrees does not more nearly 
approximate the criteria for a rating higher than 10 percent 
rating under Diagnostic Code 5260, that is, flexion limited 
to 30 degrees, considering additional functional loss to 
include pain under 38 C.F.R. §§ 4.40, 4.45, 4.59.

As for a separate rating for extension under Diagnostic Code 
5261, extension was consistently at 0 degrees, which is 
normal for extension and does not more nearly approximate the 
criteria for a 10 percent rating under Diagnostic Code 5260, 
that is, extension limited to 10 degrees, considering 
additional functional loss to include pain under 38 C.F.R. §§ 
4.40, 4.45, 4.59. 

As for a separate rating for instability under Diagnostic 
Code 5257, in February 2005, the Lachman and anterior drawer 
tests (test for laxity in the anterior crucuiate ligament) 
were positive and the tests were again positive in April 2005 
and in July 2005.  In January 2008, on an orthopedic surgical 
consultation, laxity of the joint was noted.  As the tests 
for laxity in the anterior curiae ligament were positive, the 
tests support a finding of slight instability to warrant a 
separate, 10 percent rating under Diagnostic Code 5257.  As 
moderate instability was not shown, the criteria for the next 
higher rating under Diagnostic Code 5257 had not been met. 

A Rating from June 2008 

On VA examination in June 2008, the Veteran stated that he 
wore a knee brace and that he could stand for about one hour 
and walk about 1/4 mile.  He complained that the left knee gave 
way and of left knee stiffness and weakness.  

On evaluation, the Veteran had an antalgic gait.  Range of 
motion was 0 degrees of extension to 90 degrees of flexion 
with pain beginning at 30 degrees.  There was additional 
limitation of flexion on repetitive use, due mostly to 
fatigue, to 60 degrees.  The examiner reported that the 
effects of the knee resulted in mild to moderate impairment 
of the activities of daily living. 

VA records show that in July 2008, in September 2008, and 
October 2008, the Veteran complained of left knee pain.  It 
was noted that he had to take a week off of work due to 
excruciating pain.  

On VA examination in May 2009, the Veteran complained of left 
knee pain, but not of acute flare-ups. He indicated that he 
had not lost time from work and he had been promoted to an 
assistant manager.  Initially extension was limited to 20 
degrees, but with the Veteran sitting at the edge of the 
examining table, extension was to 10 degrees with repeated 
use.  Flexion was to 70 degrees.  Laxity of the anterior 
ligament was noted. 

On the basis of the evidence of record from June 2008, 
flexion is to 60 degrees with repetitive use with pain 
starting at 30 degrees, which more nearly approximate the 
criteria for a 20 percent rating under Diagnostic Code 5260, 
that is, flexion limited to 30 degrees, considering 
additional functional loss to include pain under 38 C.F.R. §§ 
4.40, 4.45, 4.59.  As flexion is not limited to 15 degrees, 
the criteria for the next higher rating under Diagnostic Code 
5260 have not been met. 

As for a separate rating for extension under Diagnostic Code 
5261, extension was at 0 degrees on VA examination in June 
2008, which is normal for extension and does not more nearly 
approximate the criteria for a 10 percent rating under 
Diagnostic Code 5260, that is, extension limited to 10 
degrees, considering additional functional loss to include 
pain under 38 C.F.R. §§ 4.40, 4.45, 4.59.

On VA examination in May 2009, extension was first limited to 
20 degrees, but with repetitive use, extension was to 10 
degrees.  Extension limited to 10 degrees warrants a 
separate, 10 percent rating under Diagnostic Code 5261, 
considering additional functional loss to include pain under 
38 C.F.R. §§ 4.40, 4.45, 4.59.
As extension is not limited to 20 degrees, the criteria for 
the next higher rating under Diagnostic Code 5261 have not 
been met.

As for a separate rating for instability higher than 10 
percent under Diagnostic Code 5257, as moderate instability 
has not been shown, the criteria for the next higher rating 
under Diagnostic Code 5257 have not been met.

Extraschedular Rating

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
Veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. 
Peake, 22 Vet. App. 111 (2008).

In comparing the Veteran's current disability levels and 
symptomatology to the Rating Schedule, the rating criteria 
reasonably describe the Veteran's disability levels and 
symptomatology, and provided for higher ratings for more 
severe symptoms, which have not been demonstrated.  For this 
reason, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular ratings are, therefore, 
adequate.  Consequently, referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1).





ORDER

Secondary service connection by aggravation for a right knee 
disability, degenerative changes by X-ray, is granted.  

Before June 2008, an initial rating higher than 10 percent 
for the left knee disability, reconstruction of the anterior 
cruciate ligament, based on limitation of motion is denied.

Before June 2008, a separate, initial rating of 10 percent 
for the left knee disability, reconstruction of the anterior 
cruciate ligament, based on instability is granted, subject 
to the law and regulations, governing the award of monetary 
benefits. 
 
From June 2008, the criteria for an initial rating of 20 
percent for the left knee disability, reconstruction of the 
anterior cruciate ligament, based on limitation of flexion is 
granted, subject to the law and regulations, governing the 
award of monetary benefits.

From May 2009, a separate, initial rating of 10 percent for 
the left knee disability, reconstruction of the anterior 
cruciate ligament, based on limitation of extension is 
granted, subject to the law and regulations, governing the 
award of monetary benefits. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


